SUMMARY ORDER

UPON DUE CONSIDERATION, it is ORDERED, ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.
Plaintiff appeals from a judgment entered March 9, 2005 by the United States District Court for the Eastern District of New York (Spatt, /.), dismissing the complaint for failure to state a claim on which relief may be granted. We assume familiarity with the facts, the procedural history, and the issues on appeal.
A district court’s refusal to allow continued discovery is reviewed for abuse of discretion. Gualandi v. Adams, 385 F.3d 236, 245 (2d Cir.2004). A district court does not abuse its discretion if the discovery sought was not “reasonably expected to create a genuine issue of material fact.” Id. at 244. Anderson’s plea of guilty to two counts of the indictment established that the defendants had probable cause to arrest and prosecute him. Roesch v. Otarola, 980 F.2d 850, 853 (2d Cir.1992). Therefore, the results of discovery could have prevented summary judgment. The district court did not abuse its discretion in denying Anderson’s request for useless discovery.
Because Anderson’s claims were properly dismissed as matter of law, we need not address whether the defendants have qualified immunity.
For the foregoing reasons, the judgment of the district court is affirmed.